PER CURIAM.
We think that the order appealed from should be modified by requiring the defendant to serve a bill of particulars to the counterclaim contained in the . amended answer, so as to comply with the plaintiff’s demand in the following respects: (1) In what papers, other than plans and specifications, the plaintiff specified that the defendant’s property was 186 feet east of Broadway. (2) The names of the persons by whom the other surveys, plans, and specifications were made. (3) For what period of time the construction of defendant’s building was delayed. (4) The amount which the defendant lost in rents and income. (5) The names of the persons to whom *985the sum of $10,000 was paid by the defendant, and the nature, extent, and amount of the services rendered or material furnished therefor, and the names of the persons who performed such services or furnished such materials, and during what period of time such services were rendered. (6) The names of the other architects defendant was obliged to procure to make plans and specifications for said building, what work was performed by them, and what the defendant paid them for the same. (7) The names of the persons to whom the sum of three to five thousand dollars was paid by the defendant, and the nature, extent, and the amount of the services rendered or material furnished therefor, and the names of the persons who performed such services or furnished such materials, and during what period of time such services were rendered.
The order appealed from should- be modified accordingly, and, as so modified, affirmed, without costs.